Citation Nr: 9904275	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1941 to May 1946 
during which time he was a prisoner of war (POW) of the 
Japanese Government from March 8, 1942 to September 5, 1945.

Service connection is in effect for an acquired psychiatric 
disorder initially described as anxiety reaction and now 
diagnosed as post-traumatic stress disorder (PTSD) and rated 
as 50 percent disabling since 1959; post-traumatic 
degenerative arthritis of the left knee, rated as 10 percent 
disabling since 1959; post-traumatic arthritis of the right 
knee, rated as 10 percent disabling; post-traumatic 
degenerative arthritis of the cervical spine, rated as 10 
percent disabling; post-traumatic arthritis of the lumbar 
spine, rated as 10 percent disabling; scar, residuals of 
shell fragment wound of the left wrist, avitaminosis and 
malaria, each rated as noncompensably disabling.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver.

Although the veteran had initially indicated that he wished 
to provide testimony at a personal hearing, he has recently 
indicated that he is no longer interested in doing so prior 
to appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, y addressed as to their current 
state of impairment.  One VA physician is of record stating 
that given the veteran's overall health, it was not felt 
necessary to reexamine him.  However, if reexamination is 
necessary to provide an adequate basis for a reevaluation, 
such examination should be considered.

The veteran is currently confined to the VA Nursing Home 
primarily because of a cerebrovascular accident or stroke 
(CVA) with associated problems.  At his most mobile, he is 
wheelchair bound.  It is clear from all the evidence of 
record that he is no longer able to work.  Thus, the only 
remaining issue is whether his service-connected disabilities 
are sufficient, without regard to other disabilities, to 
preclude his obtaining or retaining a job.  

In that regard, there are at least three pertinent issues to 
be addressed.  

First, there must be an assessment of the current severity of 
each of the already service-connected disabilities.  In that 
regard, the veteran is entitled to a comprehensive 
examination and other testing as may be required, and that 
the evidence is developed to the extent that the decision is 
a fully informed one.  The Court has held that this is 
neither optional not discretionary.  See Caffrey v. Brown, 6 
Vet. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); 





As a related factor, after each disability picture is 
individually clarified, there must be competently addressed 
the issue of whether these disabilities alone (or with other 
disabilities as may be service-connected in the course of the 
current appeal), in the aggregate, render the veteran unable 
to work.  In that regard, the Court has held that a 
professional assessment is mandatory.  See, i.e., Friscia v. 
Brown, 8 Vet. App. 90 (1995).  This has not been and must be 
done in this case.

Second, there must be considered the full impact of these on 
nonservice-connected disabilities both in the context of 38 
C.F.R. § 3.310, and pursuant to the tenets of Allen v. Brown, 
7 Vet. App. 439 (1995).  This has not been and must be 
accomplished by the RO. 

Finally, throughout his current appeal, the veteran has 
reiterated and insisted that his experiences as a POW for an 
extended period of time, including his having had multiple 
diseases and deprivations, etc., must be addressed, and that 
due consideration has not been given to that fact or any 
pertinent regulations which may apply.  

In that regard, the Board notes that the RO has specifically 
never fully considered whether the veteran's underlying 
cardiovascular disorder may or may not be due to service or 
any experience therein, including whether he may or may not 
have ischemic heart disease which may now, under newly 
revised regulations, be presumed to be a result of a certain 
type of beriberi.  

Since service, the veteran has been examined on numerous 
occasions and has cited a number of inservice diseases 
including beriberi, malnutrition, avitaminosis, etc.  


In the past, the RO denied his claims for residuals of any of 
these other than avitaminosis, including but not limited to 
repeatedly claimed beriberi, on the basis that he had no 
identifiable residuals.  However, on several examinations 
including his first POW Protocol examination in 1988, the 
veteran clearly checked that he had both had beriberi and had 
experienced swelling of the feet and ankles during service.  

Given the importance that the cardiovascular problems have as 
they impact the veteran's current overall health situation, 
in concert with the contentions of record, and given the 
recent revision of pertinent special POW-related regulations, 
the Board would call the RO's attention thereto for 
appropriate consideration.  

Thus, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
has no option but to defer adjudication of the appellate 
issue pending a remand of the case to the RO for further 
development as follows:

1.  Complete VA records including up-to-
date Nursing Home records since 1994 
should be acquired and added to the 
claims folder.

2.  The veteran should be scheduled for 
all such VA examinations as required to 
provide up-to-date clinical findings on 
all of his service-connected 
disabilities, with the conduction of all 
pertinent tests, etc.  The examiners 
should provide a comprehensive and 
annotated assessment of the nature, 
extent and degree of all current 
impairment.  The examiners should be 
provided with the claims folder, copies 
of all evidence of record, and a copy of 
this REMAND prior to their evaluation of 
the claim.



If such an comprehensive examination of 
the veteran is ill-advised, the 
physicians must so state with appropriate 
rationale provided accordingly.

Specific responses should be given as to 
the impact each and every one of these 
disabilities, individually and in the 
aggregate, may have on the veteran's 
ability to work, regardless of other 
disabilities; 

the impact the disabilities may have on 
nonservice-connected disabilities; 

the relationship between these disorders 
and his stroke, if any, and/or his heart 
disease, whether or not the RO has 
determined that such is or is not related 
to alleged wet beriberi acquired in his 
POW period.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of any examination 
conducted, and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate all of the pertinent issues 
using all pertinent criteria.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 7 -
